Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1
	The claim limitation “a supplementary diode cluster composed of no less than one diode connected in series” is unintelligible because:
Unclear how a single diode would constitute a “cluster”;
“no less than one” is confusing as by the fact the element is claimed implies at least one, thereby contradictory by the very nature of the statement; and
A single element cannot be in “series” as a series electrical connection requires at least two elements. 

two diodes connected in series”, as commensurate in scope with the disclosure, see FIGURE 1.

Allowable Subject Matter
Claims 1-9 are allowed if re-written as indicated above to overcome said 112 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	
/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836